DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed November 15, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.

Response to Arguments
Applicant's arguments filed July 05, 2018 regarding the rejection of claims 1, 11, and 21 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-4, 8-13, and 18-21 are pending, of which claims 1, 11, and 21 are in independent form. Claims 1-4, 8-13, and 18-21 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golec et al. (U.S. 2016/0364445 (Hereinafter Golec), in view of Wu (US 2014/0012922) (hereinafter Wu), not Wu et al. (US 2014/0040182), and in further view of Peloski et al. (US 2014/0046638) (hereinafter Peloski).
Regarding claim 1, Golec teaches a system comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: 
receiving a selection of a template from a plurality of templates, each of the plurality of templates defining a manner in which data is stored in one or more database tables operated upon by a software application while the software application performs one or more functions of the software application, and the plurality of templates stored in a first database table (Golec; The database system 114 may be any type of database system capable of storing a relatively large amount of data in database tables (plurality of templates stored in a first database table) 120. The database system 114 may be a relational database system. [0024]; The generation templates 106 may be processed by dedicated generation modules 104, which are assigned to each generation template (template from a plurality of templates) 106. For example, the view generator 102 may include a plurality of generation modules 104, where each different generation module 104 is assigned to process a particular generation template 106. In some examples, the number of generation modules 104 may be the same as the number of generation templates 106 to be created. For instance, when it is determined to create a particular database view 108, the view generator 102 may instantiate a generation module 104 corresponding to that particular database view 108, and this process repeats for every database view 108 to be created. In some examples, the generation modules 104 are dedicated code modules stored in a configuration database (tables operated upon by a software application while the software application performs one or more functions of the software application) (e.g., view configuration 204) of the view generator 102. [0028]; The view generator 102 may instantiate a first generation module 104-1 to process a first generation template 106-1 to build a first database view 108-1, and then instantiate a second generation module 104-2 to process a second generation template 106-2 to build a second database view 108-2. The first database view 108-1 may be different than the second database view 108-2. The first generation module 104-1 may be different than the second generation module 104-2. The first generation module 104-1 may be configured to process only one type of generation template (e.g., only the first generation template 106-1). The second generation module 104-2 is configured to process only one type of generation template (e.g., only the second generation template 106-2). Although the features of the view generator 102 are explained with reference to two generation modules 104, it is understood that the view generator 102 can encompass any number of generation modules 104. For example, if the view generator 102 determines that there are five different database views (plurality of templates stored in a first database table) 108 to be created, the view generator 102 may separately instantiate five different generation modules 104. [0030];). 
Golec does not explicitly teach receiving a first customization to add, remove, and/or modify the one or more functions of the software application, the first customization being implemented by modifying  the selected template to change the manner in which data is stored in the one or more database tables operated upon by the software application; storing, in a second database table, the first customization; in response to receiving a second customization to add, remove, and/or modify the one or more functionalities of the software application, modifying the second database table; generating, in response to the software application performing the one or more functions, a virtual customizing table, the virtual customizing table being generated to include a database view on the first database table and the second database table, the 2Application No. 16/690,088Docket No.: 54874-505FOIUS/190479US01 Rcply to Office Action of April 12, 2021 database view including the selected template as modified by the first customization and/or the second customization, the virtual customizing table being generated on demand without being persisted at a database; and performing, based at least on the virtual customization table, the one or more functions of the software application.
Wu teaches receiving a first customization to add, remove, and/or modify the one or more functions of the software application, the first customization being implemented by modifying  the selected template to change the manner in which data is stored in the one or more database tables operated upon by the software application (see Figs. 4A-B, Fig. 5A, Fig. 7A, para [0098], para [0135],discloses receiving first customized data on a modified project setup (template) to modify layout of data stored in tables of a particular modified project setup); storing, in a second database table, the first customization (see Figs. 5A-B, Fig. 5J, para [0118-0119], para [0126], discloses storing in a second database table the first customized table data); in response to receiving a second customization to add, remove, and/or modify the one or more functionalities of the software application, modifying the second database table (see Figs. 5J-L, para [0126-0127], discloses receiving a second customization to move selected records to one of the selected archive functions); generating, in response to the software application performing the one or more functions, a virtual customizing table, the virtual customizing table being generated to include a database view on the first database table and the second database table (see Figs. 5M-6A, Fig. 7C, para [0082], para [0133, 0136], discloses generating a view of table (virtual customizing table) that includes a customized layout according to access rights and user selected data fields), the   database view including the selected template as modified by the first customization and/or the second customization, the virtual customizing table being generated on demand without being persisted at a database (see Figs. 5F-I, Figs. 7C-D, para [0125], para [0136-0137], discloses change layout of project according to access rights as shown in Fig. 7C and user selected layout scope); and performing, based at least on the virtual customization table, the one or more functions of the software application (see Fig. 5E, Figs. 7E-F, para [0123-0124], para [0140], discloses performing functions of software application based on respective user account view for table layout).  
Golec/Wu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Golec to include a first and second customization modifying of data from disclosure of Wu. The motivation to combine these arts is disclosed by Wu as “An improved implementation allows the user to view both data tables in the system and data tables in the configuration file” (para [0202]) and including a first and second customization modifying of data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Golec/Wu do not explicitly teach  generating, in response to the software application performing the one or more functions, a virtual customizing table, the virtual customizing table being generated by performing an inner join that joins together, using field identifiers the first database table as modified by the first customization and the second database table as modified by the second customization, the virtual customizing table being generated on demand without being persisted at a database such that the virtual customization table captures one or more changes made to the first database table and to the second database table since a previously generated version of the virtual customization table; and performing, based at least on the virtual customization table, the one or more functions of the software application.
Peloski teaches generating, in response to the software application performing the one or more functions, a virtual customizing table, the virtual customizing table being generated by performing an inner join that joins together, using field identifiers the first database table as modified by the first customization and the second database table as modified by the second customization (see Figs. 8-9, Table 1, para [0079,0081], discloses generating a query virtual table (virtual customizing table) by performing inner join operation using field Agent ID identifiers from data source-specific virtual tables (first and second database tables) that are respectively modified based on inner join manipulation of data when there is a match between filtered results between tables 910-912 as shown in Fig. 9), the virtual customizing table being generated on demand without being persisted at a database such that the virtual customization table captures one or more changes made to the first database table and to the second database table since a previously generated version of the virtual customization table (see Figs. 8-9, Fig. 12,  para [0070], para [0085], discloses data source-specific virtual tables periodically checking  log data for changes and notifying parent intermediate virtual table of changes in which a configuration service provides notification when changes occur); and performing, based at least on the virtual customization table, the one or more functions of the software application (see Fig. 15, para [0091-0094], discloses configuring alert parameters and triggering an alert once a threshold for alert notification is reached).
Golec/Wu/Peloski are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Golec/Wu to include virtual customization table capturing changes from disclosure of Peloski. The motivation to combine these arts is disclosed by Peloski as “identifying the capabilities and performance metrics within an organization to convert into knowledge to improve efficiency and overall performance of people, systems and processes within the organization” (para [0005]) and including virtual customization table capturing changes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 11 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 21 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.


As for claims 2 and 12, Golec/Wu/Peloski teach a method of claim 1 and medium of claim 11. 
Golec  does not explicitly teach wherein the virtual customizing table is generated by invoking a stored procedure configured to generate the database view. 
Wu teaches wherein the virtual customizing table is generated by invoking a stored procedure configured to generate the database view (see Fig. 5E, Fig. 7C, para [0084], para [0100], discloses generating different database views based on user privilege and validation invoked by data access rules). 

As for claims 3 and 13, Golec as modified by Wu/Peloski teaches the system and method of claim 2 and 12, wherein the stored procedure comprises a set of Structured Query Language (SQL) statements for accessing a database storing the first database table and the second database table (Golec; The database system 114 may be any type of database system capable of storing a relatively large amount of data in database tables (database storing the first database table and the second database table) 120. [0024]; In some examples, the database view 108 is defined using structured query language ( SQL) syntax having one more SQL statements (set of Structured Query Language (SQL) statements for accessing a database) (e.g. SELECT statements, etc.). Once stored, the database view 108 can be used again and again, rather than re-writing the same query many times. In some examples, the database view 111 may provide logic that joins two or more database tables (database storing the first database table and the second database table) 120 (e.g., unions or aggregations). In some examples, the database view 108 may include complex logic or calculations on the underlying data of two or more database tables 120. [0027];).

As for claim 4, Golec as modified by Wu/Peloski teaches the system of claim 3, wherein the stored procedure is stored at the database storing the first database table and the second database table (Golec; The database system 114 may be any type of database system capable of storing a relatively large amount of data in database tables (database storing the first database table and the second database table) 120. [0024]; the database view 108 is one or more SELECT queries that has been given a name and saved. In some examples, the database view 108 may be considered a named query or a stored query (procedure is stored at the database). [0027];).

As for claims 8 and 18, Golec as modified by Wu/Peloski teaches the system and method of claim 1 and 11, wherein each of the plurality of templates specify one or more columns included in each of the one or more database tables operated upon by the software application (Golec; In some examples, the database view 108 is defined using structured query language (SQL) syntax having one more SQL statements (e.g. SELECT statements, etc.). Once stored, the database view 108 can be used again and again, rather than re-writing the same query many times. In some examples, the database view 111 may provide logic that joins two or more database tables 120 (e.g., unions or aggregations). In some examples, the database view 108 may include complex logic or calculations on the underlying data of two or more database tables 120. In some examples, the database view 108 can be used a security mechanism in the sense that permissions can be set on the database view 108 (e.g., certain columns/rows) instead of the underlying database tables (specify one or more columns included in each of the one or more database tables operated upon by the software application) 120. [0027];).

As for claims 9 and 19, Golec/Wu/Peloski teach a method of claim 1 and medium of claim 11. 
Golec  does not explicitly teach herein the software application comprises an enterprise resource planning (ERP) software application, a customer relationship management (CRM) software application, and/or a supply chain management (SCM) software application.
Wu teaches herein the software application comprises an enterprise resource planning (ERP) software application, a customer relationship management (CRM) software application, and/or a supply chain management (SCM) software application (see Fig. 4A,  para [0010], para [0160], discloses project management information system application). 

As for claims 10 and 20, Golec as modified by Wu/Peloski teaches the system and method of claim 1 and 11, wherein the one or more functions comprise invoicing, procurement, payroll, time and attendance management, recruiting and onboarding, learning and development, performance and compensation, and/or workforce planning (Golec; The database tables 120 may store transactional data. In some examples, the transactional data may be financial orders, invoices, payments, plans, activity records, deliveries, storage records, and/or travel records. The transactional data can be financial, logistical or work-related, involving anything from a purchase order to shipping status to employee hours worked to insurance costs and claims. In some examples, the database tables 120 may be considered transactional processing database tables. In some examples, the database tables 120 may be capable of storing a high amount of database transactions. In some examples, the database tables 120 may be capable of storing over a million transactions. In some examples, each transaction may be defined as one or more database items. In some examples, the database tables 120 may be capable of storing over a hundred million database items per day. [0026];).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159